


110 HR 5544 IH: Patients and Public Health Partnership

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5544
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Burgess (for
			 himself and Mr. Stupak) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize a
		  demonstration project for integrated health systems to expand access to primary
		  and preventive care for the medically underserved, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patients and Public Health Partnership
			 Act of 2008.
		2.Demonstration project
			 for integrated health systems to expand access to primary and preventive
			 services for the medically underservedPart D of title III of the Public Health
			 Service Act (42 U.S.C. 259b et seq.) is amended by adding at the end the
			 following new subpart:
			
				XIDemonstration
				Project for Integrated Health Systems to Expand Access to Primary and
				Preventive Services for the Medically Underserved
					340H.Demonstration
				project for integrated health systems to expand access to primary and
				preventive care for the medically underserved
						(a)Establishment of
				demonstration
							(1)In
				generalNot later than January 1, 2009, the Secretary shall
				establish a demonstration project (hereafter in this section referred to as the
				demonstration) under which up to 30 qualifying integrated health
				systems receive grants for the costs of their operations to expand access to
				primary and preventive services for the medically underserved.
							(2)Rule of
				constructionNothing in this section shall be construed as
				authorizing grants to be made or used for the costs of specialty care or
				hospital care furnished by an integrated health system.
							(b)ApplicationAny
				integrated health system desiring to participate in the demonstration shall
				submit an application in such manner, at such time, and containing such
				information as the Secretary may require.
						(c)Criteria for
				selectionIn selecting integrated health systems to participate
				in the demonstration (hereafter referred to as participating integrated
				health systems), the Secretary shall ensure representation of
				integrated health systems that are located in a variety of States (including
				the District of Columbia and the territories and possessions of the United
				States) and locations within States, including rural areas, inner-city areas,
				and frontier areas.
						(d)DurationSubject
				to the availability of appropriations, the demonstration shall be conducted
				(and operating grants be made to each participating integrated health system)
				for a period of 3 years.
						(e)Reports
							(1)In
				generalThe Secretary shall submit to the appropriate committees
				of the Congress interim and final reports with respect to the demonstration,
				with an interim report being submitted not later than 3 months after the
				demonstration has been in operation for 24 months and a final report being
				submitted not later than 3 months after the close of the demonstration.
							(2)ContentSuch
				reports shall evaluate the effectiveness of the demonstration in providing
				greater access to primary and preventive care for medically underserved
				populations, and how the coordinated approach offered by integrated health
				systems contributes to improved patient outcomes.
							(f)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated $25,000,000 for
				each of the fiscal years 2009, 2010, and 2011 to carry out this section.
							(2)ConstructionNothing
				in this section shall be construed as requiring or authorizing a reduction in
				the amounts appropriated for grants to health centers under section 330 for the
				fiscal years referred to in paragraph (1).
							(g)DefinitionsFor
				purposes of this section:
							(1)Frontier
				areaThe term frontier area has the meaning given to
				such term in regulations promulgated pursuant to section 330I(r).
							(2)Integrated
				health systemThe term
				integrated health system means a health system that—
								(A)has a demonstrated
				capacity and commitment to provide a full range of primary care, specialty
				care, and hospital care in both inpatient and outpatient settings; and
								(B)is organized to
				provide such care in a coordinated fashion.
								(3)Qualifying
				integrated health system
								(A)In
				generalThe term qualifying integrated health system
				means a public or private nonprofit entity that is an integrated health system
				that meets the requirements of subparagraph (B) and serves a medically
				underserved population (either through the staff and supporting resources of
				the integrated health system or through contracts or cooperative arrangements)
				by providing—
									(i)required primary
				and preventive health and related services (as defined in paragraph (4));
				and
									(ii)as may be
				appropriate for a population served by a particular integrated health system,
				integrative health services (as defined in paragraph (5)) that are necessary
				for the adequate support of the required primary and preventive health and
				related services and that improve care coordination.
									(B)Other
				requirementsThe requirements of this subparagraph are that the
				integrated health system—
									(i)will make the
				required primary and preventive health and related services of the integrated
				health system available and accessible in the service area of the integrated
				health system promptly, as appropriate, and in a manner which assures
				continuity;
									(ii)will demonstrate
				financial responsibility by the use of such accounting procedures and other
				requirements as may be prescribed by the Secretary;
									(iii)provides or will
				provide services to individuals who are eligible for medical assistance under
				title XIX of the Social Security Act or for assistance under title XXI of such
				Act;
									(iv)has prepared a
				schedule of fees or payments for the provision of its services consistent with
				locally prevailing rates or charges and designed to cover its reasonable costs
				of operation and has prepared a corresponding schedule of discounts to be
				applied to the payment of such fees or payments, which discounts are adjusted
				on the basis of the patient’s ability to pay;
									(v)will assure that
				no patient will be denied health care services due to an individual’s inability
				to pay for such services;
									(vi)will assure that
				any fees or payments required by the system for such services will be reduced
				or waived to enable the system to fulfill the assurance described in clause
				(v);
									(vii)provides
				assurances that any grant funds will be expended to supplement, and not
				supplant, the expenditures of the integrated health system for primary and
				preventive health services for the medically underserved; and
									(viii)submits to the
				Secretary such reports as the Secretary may require to determine compliance
				with this subparagraph.
									(C)Treatment of
				certain entitiesThe term qualifying integrated health
				system may include a nurse-managed health clinic if such clinic meets
				the requirements of subparagraphs (A) and (B) (except those requirements that
				have been waived under paragraph (4)(B)).
								(4)Required primary
				and preventive health and related services
								(A)In
				generalExcept as provided in subparagraph (B), the term
				required primary and preventive health and related services means
				basic health services consisting of—
									(i)health services
				related to family medicine, internal medicine, pediatrics, obstetrics, or
				gynecology that are furnished by physicians where appropriate, physician
				assistants, nurse practitioners, and nurse midwives;
									(ii)diagnostic
				laboratory services and radiologic services;
									(iii)preventive
				health services, including prenatal and perinatal care; appropriate cancer
				screening; well-child services; immunizations against vaccine-preventable
				diseases; screenings for elevated blood lead levels, communicable diseases, and
				cholesterol; pediatric eye, ear, and dental screenings to determine the need
				for vision and hearing correction and dental care; and voluntary family
				planning services;
									(iv)emergency medical
				services; and
									(v)pharmaceutical
				services, behavioral, mental health, and substance abuse services, preventive
				dental services, and recuperative care, as may be appropriate.
									(B)ExceptionIn
				the case of an integrated health system serving a targeted population, the
				Secretary shall, upon a showing of good cause, waive the requirement that the
				integrated health system provide each required primary and preventive health
				and related service under this paragraph if the Secretary determines one or
				more such services are inappropriate or unnecessary for such population.
								(5)Integrative
				health servicesThe term integrative health services
				means services that are not included as required primary and preventive health
				and related services and are associated with achieving the greater integration
				of a health care delivery system to improve patient care coordination so that
				the system either directly provides or ensures the provision of a broad range
				of culturally competent services. Integrative health services include but are
				not limited to the following:
								(A)Outreach
				activities.
								(B)Case management and
				patient navigation services.
								(C)Chronic care
				management.
								(D)Transportation to
				health care facilities.
								(E)Development of
				provider networks and other innovative models to engage local physicians and
				other providers to serve the medically underserved within a community.
								(F)Recruitment,
				training, and compensation of necessary personnel.
								(G)Acquisition of
				technology for the purpose of coordinating care.
								(H)Improvements to
				provider communication, including implementation of shared information systems
				or shared clinical systems.
								(I)Determination of
				eligibility for Federal, State, and local programs that provide, or financially
				support the provision of, medical, social, housing, educational, or other
				related services.
								(J)Development of
				prevention and disease management tools and processes.
								(K)Translation
				services.
								(L)Development and
				implementation of evaluation measures and processes to assess patient
				outcomes.
								(M)Integration of
				primary care and mental health services.
								(N)Carrying out other
				activities that may be appropriate to a community and that would increase
				access by the uninsured to health care, such as access initiatives for which
				private entities provide non-Federal contributions to supplement the Federal
				funds provided through the grants for the initiatives.
								(6)Specialty
				careThe term specialty care means care that is
				provided through a referral and by a physician or nonphysician practitioner,
				such as surgical consultative services, radiology services requiring the
				immediate presence of a physician, audiology, optometric services, cardiology
				services, magnetic resonance imagery (MRI) services, computerized axial
				tomography (CAT) scans, nuclear medicine studies, and ambulatory surgical
				services.
							(7)Nurse-managed
				health clinicThe term nurse-managed health clinic
				means a nurse-practice arrangement, managed by advanced practice nurses, that
				provides care for underserved and vulnerable populations and is associated with
				a school, college, or department of nursing or an independent nonprofit health
				or social services
				agency.
							.
		
